



STATE OF CONNECTICUT
PUBLIC UTILITIES REGULATORY AUTHORITY


APPLICATION OF THE CONNECTICUT    :    DOCKET NO. 09-12-11RE04
WATER COMPANY TO AMEND RATE         :
SCHEDULES                    :    February 6, 2018




PETITION TO REOPEN RATE PROCEEDING AND
APPROVE SETTLEMENT AGREEMENT


The Connecticut Water Company (“CWC” or the “Company”), hereby requests,
pursuant to Sections 4-181a, 16-9 and 16-19 of the Connecticut General Statutes,
that the Public Utilities Regulatory Authority (“PURA” or the “Authority”)
reopen Docket No. 09‑12-11, Application of The Connecticut Water Company to
Amend Rate Schedules, for the limited purpose of approving a settlement
agreement negotiated by and between the Company and Consumer Counsel Elin
Swanson Katz (“Consumer Counsel”) attached hereto as Exhibit A (the “Settlement
Agreement”). The Settlement Agreement contemplates a change in customer rates
effective for bills rendered on and after April 1, 2018 made up of the following
two components: (1) the revenue requirements associated with a $36.3 million
addition to rate base to reflect necessary upgrades to the Company’s Rockville
Water Treatment Facility; and (2) the folding in to base rates of the Company’s
present Water Infrastructure Conservation Adjustment (“WICA”). Both components
have been calculated to reflect the recently enacted lower federal statutory
income tax rate. In addition, the Settlement Agreement provides that if the
Company earns in excess of its allowed return on equity prior to their next
general rate case, any and all overearnings will be given to customers. Further,
it requires the Company to forego the right to file for a general rate case
(except in extraordinary circumstances) that would have new rates in effect
before January 1, 2020.
A limited reopener is warranted to meet the financial needs of the Company while
balancing the interests of ratepayers by avoiding the larger customer impacts
associated with a general rate case. Placing the $36.4 million Rockville
treatment plant upgrades in service constitutes sufficient “cause” as that term
is used in section 16-9 of the General Statutes. In support of this request for
limited reopening of Docket No. 09-12-11, CWC submits the following information
in accordance with Section 16-1-46 of the Regulations of Connecticut State
Agencies.
Statement of Application
As is more fully described in the attached pre-filed testimony by David C.
Benoit, Interim President and Chief Executive Officer of CWC, Craig J. Patla
Vice President of Service Delivery and Maureen P. Westbrook, Vice President of
Customer and Regulatory Affairs, significant and necessary capital expenditures
relating to the Rockville Water Treatment Facility require that the Company seek
immediate recovery of those costs in rates. The Company completed major upgrades
and put the new Treatment Facility in service in May 2017 to avoid water quality
challenges to CWC’s system. Capital cost recovery for the upgrades needs to
begin promptly. On the other hand, the Consumer Counsel and the Company are
sensitive to the impact of rate increases on customers. To balance these
factors, CWC and OCC have worked closely to craft a rate agreement that
optimizes these elements for all stakeholders. As explained in the attached
testimony, the Settlement Agreement strikes a middle ground between the Company
and the OCC’s interests by delaying recovery in customers’ rates of the
additional $151 million of capital investments made by the Company since the
last general rate case.
The Rockville upgrades constitute about 5.2% of the Company’s total plant in
service. At that level, timely cost recovery is essential in order for the
Company to have a reasonable opportunity to earn a fair return. If the Company
were to file a full rate case (including the Rockville upgrades, other rate base
additions, cyber-security costs and increased operation and maintenance
expenses), the amount of that rate increase request would be triple the amount
called for by the Settlement Agreement.
The settlement agreement also appropriately delivers to customers the benefits
of lower federal statutory tax rates. As demonstrated more fully in the
accompanying prefiled testimony, CWC’s customers have benefited from the
Company’s adoption of repair tax accounting with the credit applied to
customers’ bills per the settlement agreement in Docket No. 09-12-11RE01 and
lower WICA charges than would otherwise have been approved since that time with
repair tax accounting considered in the taxes reflected for eligible WICA
projects. Further, the statutory tax rates applied to capital investments in the
agreement have been adjusted to account for the change in the tax law.
Specifically (1) upon adoption of the repair tax accounting in 2014, Connecticut
Water Company voluntarily passed through a $12.4M refund received from the IRS
to customers as a credit on their bills, (2) WICA projects eligible for the
repair tax deduction since 2014 were not grossed-up for income taxes, (3) the
agreement reflects the new lower tax rate in the revenue requirement for the
Rockville project and (4) the previously approved WICA charge that will be
rolled into base rates in this agreement is reduced to reflect the new federal
statutory tax rate.  It is evident that the continued benefits of repair tax
accounting will result in lower rates for customers than would otherwise have
been requested in our next general rate case.  For these reasons, one essential
element of the settlement agreement is that recently reopened Docket
No. 09‑12-11RE03 be closed with no action taken.
To provide further protection to customers and assurance that the Company will
not unduly benefit from this Agreement, the Company has agreed that upon
implementation of new rates under this agreement, until such time as new rates
are adopted in a general rate case, through a temporary modification of the
earnings sharing mechanism, customers will receive one hundred percent of any
earnings in excess of levels allowed by law rather than limiting such customer
credits to 50% as contemplated by Section 16-262y of the General Statutes.
The Company will not adjust the deferred income tax balances it initially
recorded at the previous higher federal tax rates for the new lower 2018 federal
income tax rates. Unless otherwise required by generally accepted accounting
principles or by federal law, the Company will continue to defer the deferred
tax balances that were incurred at the higher tax rates until its next full rate
decision. This will ensure that the impact of any deferred tax balance write
down resulting from the change in the tax rate will not immediately go to the
Company’s shareholders.
In addition, by agreeing to the stay-out provisions in the Settlement Agreement,
the Company is forgoing the opportunity to file a full rate case for an
additional seventeen- month period. Thus the customer impacts of the Settlement
Agreement are far smaller than would result from a full rate case. The
Settlement Agreement will permit the Company to recover only the revenue
requirements associated with its investments in the Rockville Water Treatment
Facility and permit the Company to continue its WICA program by resetting the
Company’s current WICA surcharge. In summary, the Settlement Agreement will
deliver a reduced rate impact to customers, prolong the period between general
rate proceedings, and enable the Company to continue to promote water
conservation and prudently replace the Company’s aging infrastructure, while
still providing a chance for the Company to earn a reasonable return.
1.    Legal Name of the Company
The exact legal name of the Company is The Connecticut Water Company. CWC is a
Connecticut corporation with its principal place of business located at 93 West
Main Street, Clinton, CT 06413.
2.    Contact Information
The names, titles and addresses of persons to whom all correspondence or
communication in regard to this request are to be addressed are as follows:
David C. Benoit, Interim President & CEO    Paul R. McCary
The Connecticut Water Company            Murtha Cullina LLP
93 West Main Street                185 Asylum Street
Clinton, CT 06413                    Hartford, CT 06103
Phone: (860) 669-8630                Phone: (860) 240-6037
E-Mail: dbenoit@ctwater.com             E-Mail: pmccary@murthalaw.com




Peter J. Bancroft, Director of Rates and Forecasting
The Connecticut Water Company
93 West Main Street
Clinton, CT 06413
Phone: (860) 669-8630
E-mail: pbancroft@ctwater.com
3.    Statement of Facts and Annexed Materials
The evidentiary support for the factual information needed to grant this
Petition and to implement the rate adjustments required by the Settlement
Agreement is contained in the accompanying pre-filed testimony of David C.
Benoit, Craig C. Patla and Maureen P. Westbrook. In further support of this
Petition, the Company hereby submits and incorporates herein the following
Exhibits attached hereto:
Exhibit A    Settlement Agreement by and among CWC, Consumer Counsel and the
Attorney General.
Exhibit B    Proposed Customer Notice
4.    Customer Notice.
Pursuant to Connecticut General Statutes Section 16-19(f), the Company proposes
to issue the draft customer notice attached hereto as Exhibit B. Upon approval
by the Authority, the Company will issue the proposed customer notice to comply
with the timeframes required by Section 16-19.
I certify that a copy hereof has been furnished on this date via first class
mail, postage prepaid, to all parties, intervenors and participants of record as
evidenced on the Authority's service list as of this date. A copy has also been
filed with the Authority as an electronic web filing and is complete.
Respectfully submitted,
THE CONNECTICUT WATER COMPANY


By: /s/ Paul R. McCary
Paul R. McCary


Murtha Cullina LLP
185 Asylum Avenue
Hartford CT 06103
(860) 240-6000


Its Attorney






1